El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
En cada uno de estos casos se lia presentado una moción para que la apelación sea desestimada, idénticamente por las mismas razones, y fundada snstancialmente en los mismos affidavits. Siendo necesario notificar a la madre del menor, verdadera parte interesada en el pleito, de la apelación in-terpuesta en este caso, la apelada sostiene que el escrito de apelación fue indebidamente notificado, puesto que la noti-ficación por correo fue enviada en Caguas y no a Gnrabo, donde vivía la madre.
Aparece prima facie de los affidavits de notificación qué la madre vivía en Caguas y que el apelante no sabía su actual dirección local. La declaración jurada (affidavit) dé la madre para sostener la moción de desestimación es como signe:
"Yo Juana Alejandro Morales, juro solemnemente:
*18“Que soy la madre y única representante legal de Abigail Bos-tick Alejandro, demandada en este caso;
“Que no be sido declarada rebelde en esta acción;
“Que desde mucbo tiempo antes de la celebración del juicio de tercería de este asunto, tenía mi domicilio, y públicamente conocido en el pueblo de Gurabo;
“Que entre la ciudad de Caguas y el pueblo de Gurabo, punto de mi residencia, existe un servicio regular de correos;
“Que desde la celebración del juicio basta el día de boy no be recibido notificación alguna del demandante en que se haya no-tificado la apelación que dicen baber interpuesto contra la sentencia, no obstante las facilidades 'que para ello existen entre esta ciudad y' Gurabo. ’ ’
El otro affidavit era de cierta persona llamada Gonzalo López a quien le preguntó el encargado por el apelante para hacer la notificación, si Juana Alejandro, o sea la referida madre vivía en la casa de dicho Gonzalo López, quien con-testó al interrogante que en esa fecha ella tenía su domicilio conocido en el pueblo de Gurabo en la casa de una hermana de ella.
El apelante en contestación a los affidavits de la apelada presentó varios affidavits suyos. Aparece suficientemente de estos affidavits que en la fecha en que el encargado de hacer la notificación trató de notificar a Juana Alejandro, ella real-mente permanecía oculta dentro de un ropero en la casa de dicho Gonzalo López, y no podía encontrársele. Aparece del affidavit del abogado del apelante que cuando él trató personalmente de ver a la susodicha madre de la menor hubo cierto movimiento en la casa cuando él se acercaba a ésta, pero que no encontró a dicha Juana Alejandro, por estar en Oaguas la casa de Gonzalo López, a cuyo pueblo fué en-viada la notificación por correo. También aparecía suficien-temente de los affidavits, que tan pronto el término fijado por la ley para notificar a dicha Juana Alejandro había ven-cido, se le vió a ella andar libremente por las calles de Ca-guas donde el declarante jura que tenía entonces su resi-*19dencia. Los affidavits tienden a demostrar que la indicada Juana Alejandro tanto antes como hasta la fecha en que se hicieron las tentativas para notificarla y también cuando se puso en el correo la notificación, tenía su residencia en Caguas.
Estamos dispuestos a dar crédito a los affidavits del ape-lante, siendo esta la primera razón que tenemos para de-clarar sin lugar la moción de desestimación presentada. en este caso.
Además, se probó un caso prima facie del que aparecía que Juana Alejandro vivía en Caguas. El único Qontva-affi-davit es el presentado por la misma Juana Alejandro, pues Gonzalo López solamente manifestó que' él había dicho al abogado del apelante que Juana Alejandro vivía en Gurabo. El referido affidavit de la propia Juana Alejandro, por lo menos es ambiguo. No expresa distintamente como debiera que en la fecha en que fué enviada por correo esta notifi-cación ella vivía en Gurabo, sino solamente que desde mucho tiempo antes de la celebración del juicio en este caso se •encontraba vivienda en Gurabo. Non constat, debido a la ambigüedad, que Juana Alejandro haya estado viviendo en Caguas en fecha inmediatamente anterior a este pleito, pues mientras las palabras “desde mucho tiempo antes de lá cele-bración, ’ ’ frecuentemente quieren decir por mucho ■ tiempo antes de la celebración y hasta la fecha de la misma, pue-den también significar un período anterior a dicha celebra-ción, dejando un espacio de tiempo intermediario. Si en realidad de verdad Juana Alejandro había estado viviendo en Caguas en la fecha de la celebración del juicio y por poco tiempo antes, ninguna corte y ciertamente ningún jurado la declararía culpable de perjurio si se demostrara como hecho positivo que vivía en Caguas poco tiempo antes del juicio y por un número considerable de días después. No hubo sin embargo, ningún juramento por su parte de que fuera residente de Gurabo en la fecha en que trató de hacérsele la notificación del escrito de apelación.
*20Dudamos también, aunque no lo resolvemos directamente, que cuando una persona trata de eludir el servicio de noti-ficación y procura que otras personas nieguen su presencia en una casa valiéndose de ellas para que le ayuden a ocul-tarse en dicha casa, si tal persona está o no impedida de poder negar su residencia en el lugar donde trató de escon-derse y permaneció oculta. Véase en cuanto a esto los casos Widow of Vinot v. Celeste Bertrand, 6 La. Ann. 474; Moyle v. Landers, 78 Cal. 106; American National Ins. Co. v. Rodríguez, 145 S. W. 654. El caso Smythe v. Boswell, 20 N. E. 263, es también interesante por mostrar las facultades de la corte cuando el fraude del apelado impedía que se perfec-cionara la apelación.
Cuando un apelante tiene veinte días o menos dentro de los cuales lia de notificar una apelación y el apelado inten-cionalmente hace que el apelante no pueda encontrarla, no exigiendo la ley imposibilidades, el principio de impedimento {estoppel) que liemos sugerido quedaría robustecido.
Las mociones en cada uno de estos casos deben ser de-claradas sin lugar.

Negada la desestimación solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.